Citation Nr: 0843590	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-21 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The veteran and friend



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to April 1992 and also had subsequent National 
Guard and Reserve duty.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for PTSD and nine other issues.  The RO 
received a February 2002 general notice of disagreement from 
the veteran.  Via June 2002 correspondence (from his then 
power of attorney), the veteran limited his disagreement to 
PTSD.  In September 2004, a hearing was held before a 
Decision Review Officer (DRO).  A transcript of that hearing 
is associated with the claims file.  The veteran failed to 
appear for an October 2006 Travel Board hearing.  In April 
2007, the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

In the April 2007 Board remand it was noted that the 
veteran's records do not reflect that he engaged in combat, 
that he had embellished his stressor accounts, and that the 
only alleged stressor event that was corroborated was that a 
sailor (on the veteran's ship) fell overboard and was rescued 
unharmed.  As the RO had denied the veteran's claim, in 
essence, based on a finding that the single corroborated 
stressor event in service was insufficient to support a 
diagnosis of PTSD, the Board's remand instructed that the 
veteran be afforded an examination by a psychiatrist to 
determine whether such stressor was sufficient to support a 
diagnosis of PTSD (as that was a medical question), and if so 
whether the veteran indeed had PTSD based on such stressor 
event.  

On July 2008 VA examination (by a psychologist who 
nonetheless is listed as examining physician), the examiner 
(who reported the claims file was reviewed) apparently 
overlooked the incorporated copy of the Board's remand as he 
did not respond to the questions posed by the Board, and 
(apparently accepting the veteran's uncorroborated accounts 
at face value) provided a diagnosis of PTSD without any of 
the detailed explanation sought by the Board in the remand 
(Indeed, there was no acknowledgement of the one alleged 
stressor event that has been corroborated.)  Under Stegall v. 
West, 11 Vet. App. 268 (1998), a remand by the Board confers 
on the veteran, as a matter of law, the right to strict 
compliance with the remand orders.  The U.S. Court of Appeals 
for Veterans Claims has routinely held that the Board errs if 
it fails to ensure compliance with its remand orders.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be afforded a VA examination by a 
psychiatrist to determine whether or not 
he has PTSD based on a corroborated 
stressor event in service (as he did not 
serve in combat).  The veteran's claims 
folder (to specifically included the 
incorporated copy of this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  The psychiatrist 
should note that the veteran did not serve 
in combat and that his only corroborated 
alleged stressor event in service is that 
a sailor on his ship fell overboard and 
was rescued unharmed.  The psychiatrist's 
report should specifically respond to the 
following:  

(a) Is the only corroborated alleged 
stressor event in service in this case, 
that a sailor fell overboard from the 
veteran's vessel and was rescued unharmed, 
a sufficiently traumatic event to be the 
underlying stressor for a diagnosis of 
PTSD?  

(b) If the response to (a) is in the 
affirmative (i.e., that the event is 
sufficient to support a diagnosis of 
PTSD), does the veteran indeed have PTSD 
based on such stressor event?  If PTSD is 
diagnosed, the examiner should outline the 
symptoms shown that support the diagnosis, 
and discuss any credibility issues 
addressed by the evidence.  The examiner 
must explain the rationale for all 
opinions given.

2. The RO must ensure that the development 
sought in # 1 is completed as ordered.  
The RO should then review the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

